*527
On Rehearing.

Mr. Justice Denison:
The motion for rehearing urges that the decision will compel the relator either to forego his defense in the district court of Logan County or waive his right to a review of the order changing the place of trial, because, he says, this court has held that an appearance and defense on the merits in that court will waive objections to the change.
We do not find that we have so held. We have held that an appearance and defense on the merits in the original court will waive the right to a change.
If, under the argument of the relator, any court is without jurisdiction, it is the Logan court. His argument affirms the jurisdiction of the Denver court. If, as we have held, the original court, upon a well-founded motion for change, loses jurisdiction to try the case, conversely it would seem that upon an ill-founded motion the court to which the case is sent would acquire no jurisdiction; but we cannot decide that question because it is not before us.
The suggestion that the chapter of the code on certiorari and prohibition does not apply to the supreme court, works against and not for the relator, because it restricts the power of the supreme court to questions of jurisdiction only. Leppel v. The District Court, 33 Colo. 24, 28, 78 Pac. 682.
The suggestion that we use our supervisory powers to direct the court below7 what to do does not meet with our approval. If we assume control of the action of the inferior court we must have some basis for so doing, as, for example, to prevent its action without jurisdiction. See People v. District Court, 30 Colo. 123, 130-132, 69 Pac. 597. We have never yet, we think, by certiorari or otherwise, assumed control of any court to prevent error, but just how far our supervisory powers go we shall decide only as occasion requires.